Citation Nr: 1034118	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  05-08 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for a generalized anxiety 
disorder with a history of depression evaluated as 70 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from October 1950 to June 1952.  
The Veteran also had an earlier period of service. 

This matter comes to the Board of Veterans' Appeals (Board) from 
an August 2003 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Chicago, Illinois.  In February 
2008, the Veteran testified at a video hearing before the 
undersigned.  In March 2008 and January 2010, the Board, among 
other things, remanded the appeal for additional development.  
The procedural history of the appeal may be found in these 
earlier Board actions and will not be repeated herein.  This 
appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDING OF FACT

The preponderance of the competent and credible evidence is 
against a finding that the Veteran's generalized anxiety disorder 
with a history of depression results in symptoms that cause total 
occupational and social impairment at any time during the 
pendency of the appeal.


CONCLUSION OF LAW

At all times during the pendency of the appeal, the Veteran does 
not meet the criteria for a 100 percent rating for his 
generalized anxiety disorder with a history of depression.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.130, 
Diagnostic Code 9413 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it is 
incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty 
to notify the claimant of the information and evidence needed to 
substantiate and complete a claim, i.e., existence of a current 
disability, the degree of disability, and the effective date of 
any disability benefits.  The appellant must also be notified of 
what specific evidence he is to provide and what evidence VA will 
attempt to obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record and, in some cases, affording VA examinations.  
38 U.S.C.A. § 5103A. 

Initially, the Board notes that in the current appeal there is no 
issue as to providing an appropriate application form or 
completeness of the application.  

Next, the Board finds that written notice provided in March 2006 
and May 2008 fulfills the provisions of 38 U.S.C.A. § 5103(a) 
including notice of the laws and regulations governing the 
assignment of disability ratings and effective dates as required 
by the United States Court of Appeals for Veterans Claims (Court) 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  While the 
Veteran was not provided adequate 38 U.S.C.A. § 5103(a) notice 
prior to the adjudication of the claim, the Board finds that 
providing him with adequate notice in the above letters followed 
by a readjudication of the claim in the August 2009 supplemental 
statement of the case, "cures" any timing problem associated 
with inadequate notice or the lack of notice prior to the initial 
adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) 
(Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  
Moreover, the Board finds that even if the above letters failed 
to provide the Veteran with adequate 38 U.S.C.A. § 5103(a) 
notice, this notice problem does not constitute prejudicial error 
in this case because the record reflects that a reasonable person 
could be expected to understand what was needed to substantiate 
the claim after reading the above letters as well as the rating 
decision, statement of the case, supplemental statements of the 
case, and the Remands.  See Shinseki v. Sanders, 129 S.Ct. 1696 
(2009).  

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, a review of 
the record on appeal shows that VA obtained and associated with 
the record all available and identified in-service and post-
service records.  Similarly, the Board finds that the agency of 
original jurisdiction satisfied the Board's remand instructions 
by obtaining all pertinent and relevant evidence identified by 
the Veteran.  See Dyment v. West, 13 Vet. App. 141 (1999); 
D'Aries v. Peake, 22 Vet. App. 97 (2008).  The record also shows 
that the Veteran was afforded VA examinations which both 
satisfies the Board's remand instructions and are adequate for 
the Board to adjudicate the claim because the examiners, after a 
review of the record on appeal and an examination of the 
claimant, provided opinions as to the severity of his disability 
that allows the Board to rate that disability under all 
applicable rating criteria.  Id; Also see 38 U.S.C.A. § 5103A(d) 
(West 2002); Barr v. Nicholson, 21 Vet App 303 (2007); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the Board finds that there is no identified, 
available, and pertinent evidence which is not currently part of 
the claims files.  Hence, VA has fulfilled its duty to assist the 
Veteran in the prosecution of his claim and adjudication of this 
appeal may go forward.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001).  

The Claim

The Veteran and his representative contend that the claimant's 
generalized anxiety disorder with history of depression is 
manifested by increased adverse symptomatology and therefore 
warrants the assignment of a higher evaluation.  It is also 
requested that the Veteran be afforded the benefit of the doubt.
 
Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically be 
determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria identified 
by Diagnostic Codes.  38 C.F.R. § 4.27.  Staged ratings are also 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Regulations require that where there is a question as to which of 
two evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in so 
doing, accept certain medical opinions over others.  Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board 
has been charged with the duty to assess the credibility and 
weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 
(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 
2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. 
West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that 
in adjudicating a claim, the Board has the responsibility to do 
so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board 
is free to favor one medical opinion over another, provided it 
offers an adequate basis for doing so.  Evans v. West, 
12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

The Board notes that the Veteran's psychiatric disorder has most 
recently been rated as 70 percent disabling under 38 C.F.R. 
§ 4.130, Diagnostic Code 9413.  See rating decisions dated in 
March 2003, July 2009, and March 2010.

In this regard, a 70 percent rating, may be assigned for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); inability to establish 
and maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9413.

The highest, or 100 percent schedular evaluation, contemplates 
total occupational and social impairment, due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  Id.

The above set of symptoms is not an exclusive or exhaustive list.  
Rather, it serves as an example of the symptoms that would 
justify a total rating.  Mauerhan v. Principi, 16 Vet. App. 436, 
442 (2002).

With the above criteria in mind, the Board acknowledges that VA 
treatment records show the Veteran periodically attended group 
counseling and on a few occasions these record also document his 
suicidal ideation but without a plane.  They also show he takes 
anti-depressant medication.  Moreover, when treated in April 2004 
it was noted that the Veteran had impaired judgment, decision 
making, and insight as well as reduced cognitive ability.  
Additionally, at the July 2003 VA examination, the Veteran 
complained of problems with sleeping, his memory, paranoia, 
thinking about his many physical problems, being depressed with 
crying spells one to two times a week, irritability, decreased 
concentration, problems making decisions, and an increased 
appetite.  He also claimed to hear voices, see shadows of people 
who are not there, and had some difficulty with concentration and 
recall.  Similarly, at the Veteran's December 2008 VA 
examination, he complained of difficulty staying asleep and a 
decreased appetite.  Furthermore, on examination his affect was 
anxious, his mood was depressed, his memory was decreased, his 
insight was very limited, and his fund of knowledge was below 
average.  

However, his VA treatment records most often characterized his 
psychiatric disorder as becoming stable or stable.  Moreover, at 
the Veteran's July 2003 VA examination he denied homicidal or 
suicidal ideation; was neatly and casually dressed; was pleasant 
and cooperative; speech was spontaneous; he was well oriented; 
and he did not show any evidence of a perceptual or a thought 
disorder.  Similarly, at the December 2008 VA examination, the 
Veteran was pleasant, friendly, and cooperative; he denied 
homicidal or suicidal ideation; denied having delusion or 
hallucinations; was alert and oriented; his judgment was intact; 
and he had no impairment of thought process or communication.  

Tellingly, while impairment in thought processes and delusions 
were seen in some of his treatment records, none of these 
symptoms were seen at either of his VA examinations.  In 
addition, the Board notes that the December 2008 VA examiner 
opined that the Veteran's symptoms had only a "mild" effect on 
social functioning and "no effect" on employment.  It was also 
opined that his symptoms were "moderate" in severity and 
occurred sporadically.  These opinions are not contradicted by 
any other medical opinions of record.  See Colvin v. Derwinski 1 
Vet. App. 171, 175 (1991) (VA may only consider independent 
medical evidence to support its findings and is not permitted to 
base decisions on its own unsubstantiated medical conclusions).

As to social and occupational impairment, treatment records noted 
that he had few, if any, friends, and that he had been married 
and divorced on two occasions.  Similarly, at the Veteran's July 
2003 VA examination, he reported that he was divorced, lived 
alone, and had two adult children.  He also reported that his 
only social activity was talking with his ex-wife on the phone.  
Likewise, at the Veteran's December 2008 VA examination, he 
reported that he was divorced, had two adult children, had one 
grandchild, was living in a nursing home, and had little social 
activity.  Occupationally, he reported that while he had worked 
as an electrician, he had not worked in 20 years.

However, at the July 2003 VA examination the Veteran reported 
that he was not working and had been unable to get a job because 
of his eye problems and not his psychiatric disorder.  Moreover, 
nothing in the record shows that his service connected 
psychiatric disorder was responsible for his two divorces, living 
in a nursing home, and/or having little social activity.  
Furthermore, while in the May 2009 letter from the Veteran's VA 
healthcare provider it was opined that the claimant was 
unemployable, this unemployability was not attributed solely to 
his service connected psychiatric disorder.  

Similarly, while VA treatment records reported that his Global 
Assessment of Functioning (GAF) score was 20 in April 2003 and 40 
in September 2008, the July 2003 VA examiner opined that his GAF 
score, solely due to his service connected psychiatric disorder, 
was 55 to 62 and the December 2008 VA examiner opined a GAF score 
46 "reflect[s] the severe impact this [V]eteran's anxiety 
disorder is impacting his ability to function socially."  

In this regard, the Board finds more competent and credible the 
GAF scores provided by the VA examiners than those found in the 
treatment records because it is clear that the VA examiners GAF 
only took into account the impairment caused by the claimant's 
service connected psychiatric disorder and not his other 
disabilities.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) 
(the probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion.").  

Therefore, under the AMERICAN PSYCHIATRIC ASSOCIATION:  
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th 
Edition (1994) (DSM IV) the GAF score of 46 only suggests that 
his psychiatric disability is manifested by "serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational, 
or school functioning (e.g., no friend, unable to keep a job)" 
and/or "some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work . . .)."

In summary, the Veteran's record is negative for objective 
evidence of his psychiatric disorder being manifested by gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to time 
or place; and/or memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130.  Moreover, it 
includes an opinion by the December 2008 VA examiner that his 
symptoms had a "mild" effect on social functioning and "no 
effect" on employment as well as an opinion that his symptoms 
were "moderate" in severity and occurred sporadically.  
Furthermore, while in the May 2009 letter from the Veteran's VA 
healthcare provider it was opined that the claimant was 
unemployable, this unemployability was not solely the result of 
his service connected psychiatric disorder.  

Given this record, the Board finds that the preponderance of the 
competent and credible evidence is against finding that the 
Veteran's generalized anxiety disorder with a history of 
depression results in symptoms that cause total occupational and 
social impairment.  38 C.F.R. § 4.130.  Therefore, the claim for 
an increased rating is denied.  This is true throughout the 
period of time during which his claim has been pending and 
therefore consideration of staged ratings are not warranted.  
Hart, supra.

In reaching the above conclusion, the Board has not overlooked 
the Veteran's and his representative's written statements to the 
RO and the claimant's statements to his VA examiners as well as 
the personal hearing testimony.  In this regard, while the 
Veteran is credible to report on what he sees and feels and 
others are credible to report on what they can see, neither is 
competent to report that a service connected disability meets the 
criteria for an increased rating because such an opinion requires 
medical expertise which they have not been shown to have.  See 
Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, 
supra; Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter).  
Moreover, the Board finds more competent and credible the 
opinions provided by the experts at his VA examinations regarding 
the severity of his psychiatric disorder than these lay claims.  
See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating 
the probative value of medical statements, the Board looks at 
factors such as the individual knowledge and skill in analyzing 
the medical data).

Based on the Veteran's and his representative's written 
statements to the RO, the claimant's statements to his VA 
examiners, and the personal hearing testimony, the Board 
considered the application of 38 C.F.R. § 3.321(b)(1) (2009).  
Although the Veteran reported that his psychiatric disability is 
severely disabling, the evidence does not reflect that it, acting 
alone, caused marked interference with employment (i.e., beyond 
that already contemplated in the assigned evaluation) or required 
frequent periods of hospitalization such that the application of 
the regular schedular standards is rendered impracticable.  In 
reaching this conclusion the Board has not overlooked the May 
2009 letter from the Veteran's VA healthcare provider in which it 
was opined that the claimant is unemployable.  However, that 
examiner in reaching his conclusion listed eleven separate 
disabilities which caused the unemployability and the claimant's 
service connected psychiatric disorder was only one of these 
eleven disabilities.  Therefore, the Board concludes, as did the 
RO, that the criteria for submission for extra-schedular 
consideration pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
See Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 
9 Vet. App. 337 (1996).

In reaching the above conclusions, the Board has also not 
overlooked the Court's recent holding in Rice v. Shinseki, 
22 Vet. App. 447 (2009) (per curiam) (holding that claims for 
higher evaluations also include a claim for a TDIU when the 
appellant claims he is unable to work due to a service connected 
disability).  However, since the RO has already granted the 
Veteran a TDIU the Board finds that no further discussion of this 
matter is required.

The Board has also considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against the 
Veteran's claim, the doctrine is not for application.  
38 U.S.C.A. § 5107(b) (West 2002); see also, e.g., Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

At all times during the pendency of the appeal, a rating in 
excess of 70 percent for a generalized anxiety disorder with a 
history of depression is denied.



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


